DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/764,405, filed on 29 July 2015.
Claim Objections
Claim 2 is objected to because of the following informalities:  “drom” should read --from--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites “at least one compression sensor” and subsequently recites “the compression sensor”. It is unclear whether applicant intends to reference one or at least one compression sensor in the subsequent recitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2, 3, 6, and 7 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication No. 2012/0157759 (Wirbisky et al.).
Regarding claim 1, Wirbisky et al. teaches an artificial urinary sphincter implantable in a body of a patient, comprising 
an occlusive cuff (Figure 2, cuff, 30) configured to compress a selected one of a urethra, a bladder 5neck and a prostate of the patient ([0019]-[0020]), 
an activation device (Figure 2, pump, 20) coupled to the cuff (30) for adjusting a compression amount exerted by the cuff (30), the activation device (20) comprising a reservoir (Figure 2, pressure-regulating inflation balloon or element, 24), a tubing (Figure 2, conduits, 32) fluidly coupling the occlusive cuff (30) and the reservoir (24), Figure 3, actuator, 42) configured to transfer fluid between the reservoir (24) and the occlusive cuff (30) ([0020]; [0025]), 
10at least one compression sensor configured to measure a compression parameter of selected one of the urethra, the bladder neck and the prostate (sensor(s) detecting “stress events”, bladder pressure, [0020] and [0024]), 
a processing unit comprising a microcontroller, a clock and a memory (“processing unit” construed as “electric control or processing chips or electronics controllers including timed programming, and software or programmable chips, [0020] and [0024]) configured to: 
receive measurement data from the compression sensor ([0020]; [0022]; [0024]), 
15based on the measurement data, determine that an endo-urethral device is being introduced in the patient's body (pressure due to “stress events”, bladder and sphincter activity detected, [0020] and [0024], therefore “processing unit” capable of making such a determination indicated by measurement data), and 
selectively send to the activation device (20) an order to reduce the compression amount exerted by the occlusive cuff (30) on the selected one of the urethra, the bladder neck and the prostate ([0020]; [0024]).
	Regarding claims 2 and 3, Wirbisky et al. teaches at least one posture sensor, wherein the processing unit is configured to determine, based on measurement data from the posture sensor, if the patient is in a decubitus dorsal position and if said patient is substantially immobile; wherein the at least one posture sensor is an accelerometer (accelerometer device to gauge patient movement input to “processing unit”, [0024]).
claim 6, Wirbisky et al. teaches the activation device (20) comprises an expansion chamber (Figure 3, chambers, 50 and 52) configured to transfer some of the volume of fluid in said expansion chamber (50, 52) to reduce pressure in the activation device (20) to a defined value (fluid is transferred via chambers 50, 52 into and out of the pump 20 to adjust the pressure in the cuff 30 and consequently in the pump 20 chambers 50, 52 to a defined value in accordance with the needs of the patient, [0020]; [0024]; [0025]-[0026]).
	Regarding claim 7, Wirbisky et al. teaches the processing unit is integrated into a control unit of the artificial urinary sphincter ([0024]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2012/0157759 (Wirbisky et al.).
Regarding claims 4 and 5, Wirbisky et al. teaches all the limitations of claim 1. Wirbisky et al. as cited does not teach the at least one compression sensor is adapted to measure an operating parameter of the activation device, and the processing unit is configured to determine, from the measurement of said parameter, the compression of 
	However, Wirbisky et al. teaches an alternative embodiment, comprising a compression sensor (Figure 26, pressure sensor, 148) adapted to measure an operating parameter of the activation device of the cuff (30) including the fluid pressure in the activation device, wherein the processing unit is configured to determine, from the measurement of said parameter, the compression of the urethra ([0041]-[0042]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sphincter of Figure 2 Wirbisky et al. to include a compression sensor configured to measure an operating parameter of the activation device, wherein the processing unit is configured to determine a compression of the urethra based on the operating parameter of the cuff as taught by Figure 26 Wirbisky et al., because Wirbisky et al. teaches such a configuration permits additional control of the cuff fluid pressure to achieve continence or voiding ([0041]-[0042]).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2012/0157759 (Wirbisky et al.) in view of U.S. Patent Application Publication No. 2009/0247817 (Forsell).
Regarding claim 8, Wirbisky et al. teaches all the limitations of claim 1. Wirbisky et al. does not teach the processing unit or the control unit is configured to send an audio signal prior to reduction of the compression exerted by the cuff.
However, Forsell teaches an artificial urinary sphincter (abstract; [0322]) comprising: an occlusive cuff (Figures 12A, 12B, constriction device, 2 including chambers, 22a and 22b and clamping elements, 5 and 6), activation device (Figures 12A- 12B, pump, 25) for hydraulically adjusting a compression amount exerted by the cuff, and a processing unit and a control unit (Figure 14A), wherein the processing unit or the control unit is configured to send an audio signal prior to reduction of the compression exerted by the cuff ([0092]; [0322]-[0333]; [0329]; [0331]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Wirbisky et al. such that the processing unit or the control unit is configured to send an audio signal prior to reduction of the compression exerted by the cuff as taught by Forsell, because providing such an audio signal provides an alert to the user to advise that the cuff compression will be reduced to permit voiding to ensure the user is prepared for such action ([0331]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,736,563. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is merely broader in scope than all that is recited in claim 1 of the ‘563 patent. That is, claim 1 is anticipated by claim 1 of the ‘563 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 2-8 of the instant application are anticipated by claims 1-6 of the ‘563 patent, by the same reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2011/0124955 (Ciquin et al.) teaches an automated hydraulic artificial sphincter cuff wherein the pressure of the cuff is adjusted based on measured pressure (abstract; [0069]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CARRIE R DORNA/Primary Examiner, Art Unit 3791